Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.
Certain claims previously allowed upon reconsideration  are now  rejected      Terms  -- to agitate ---   as used  ib claim 49    is seen as readable  on use of a heater   tube as in Tucker at  18a   18b  to valorize a liquid  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claims  81  109  baffle must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claims 49, 51-53, 80, , 93, 105-108, 110 and 113 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tucker 488 alone or where noted   Tucker  in view of Smith   508, Liu 556 and Rostami 581.
For claim 49, Tucker, figure 3, delivery device includes a first aerosol generator 14a to form a first aerosol sized for pulmonary penetration, a second aerosol generator formed to generate a second aerosol sized to inhibit pulmonary penetration and to introduce the aerosols  into flow pathways nozzles 63   63  (ends  of  the tubes) and also  flow  pathways  at 21, 21, the second aerosol transmissible  to a nasal cavity and including a flavor and  active components  to activate nasal receptors, the first aerosol generator including a heater to agitate the aerosol.  as also does the first generator    Note  that  heaters  19 expel  the aerosols towards the flow   paths  21  21   hence  may  be read as serving to introduce  the aerosols to  these  pathways    An introduction may be done  at a distance   A hose  may  be said  to  introduce water inti a bucket  even if they  are spaced apart   and the water is mixed with other liquids  as it moves to the bucket     Claims 51, 52, particle size deemed matter of design.  
Claim 55, note Tucker heater 19a.  claim 80, use of timing of heater use taught by Rostami, column 2, lines 50-65.  Obvious to use such feature in Tucker to obtain desired smoking results.  Claim 85 is to obvious choice of material.  Claim 93, such pathways, mouthpiece taught in Smith at A, B, 123a.  Obvious to so form  Tucker with tubes  19 terminating adjacent the pathways  21 21   if less mixing were  desired .  Claim 105, rejection applied as in case of claim 49,  and in addition note lack of piezoelectric element on second generator.  Rostami figure 7 at 724   and Smith  pare  0026  includes such an element.  Obvious to so form Tucker  with   atomizer  in place of heaters  since such use would provide aerosol without heat.  Claim 106, size of particles would be design matter.  Claim 107, note heater 19a.  claim 108, use of timing and pre-set period taught by Rostami, column 2, lines 50-65.  Obvious to apply the feature to Tucker for better smoking sensation.  Claim 110 is to obvious variation as choice of material .  Claim 113, Tucker includes such mouthpiece at 20 with paths 21, 21 that align with fluid pats 63a, 63b.  
Claims 81, 86, 87, 109, 111, 112 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 49 or 105 above, and further in view of Egifmex 929 and Thorens 197.
For claims 81, 109, Tucker lacks use of a baffled.  Egilmex uses a baffle at 18.  Obvious to use such feature in Tucker to improve smoking sensation.    For claims  86  87   111  112 Tucker  lacks   use of a  capillary  tube  Thorens   at  22  uses such  a tube   Obvious  to   use  such tube  in Tucker  to better aerolize the liquid 
Claim 105  is  allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abram Neil whose telephone number is (571)272-2089. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL ABRAMS/Primary Examiner, Art Unit 2832